Exhibit 10.1
August 19, 2008
[See Attached Schedule]
c/o MedQuist Inc.
1000 Bishops Gate Blvd., Suite 300
Mount Laurel, NJ 08054

Re:   First Amendment to the Indemnification Agreement between MedQuist Inc.
(the “Company”) and [See Attached Schedule] (“Indemnitee”) dated August 23, 2007
(the “Indemnification Agreement”)

Dear [See Attached Schedule]:
This letter constitutes an amendment to the Indemnification Agreement (the
“Amendment”). All capitalized terms not defined herein shall have the same
meanings as given to them in the Indemnification Agreement. The Indemnification
Agreement shall be amended as follows:

  •   Section 6 of the Indemnification Agreement is hereby replaced in its
entirety with the following:

6. Officer And Director Liability Insurance.
(a) The Company shall obtain and maintain (or cause to be obtained and
maintained) a policy or policies of insurance providing the directors and
officers of the Company with coverage for losses in connection with acts or
omissions of such directors and officers, or to ensure the Company’s performance
of its indemnification obligations under this Agreement (“D&O Coverage”). At all
times during which this Agreement is in effect and for a period of six years
following the date Indemnitee ceased or ceases service to the Company the D&O
Coverage shall be maintained at a level not less than such coverage in effect as
of August 7, 2008, provided the annual premiums for such coverage do not exceed
300% of the annual premiums in place on August 7, 2008 (“Premium Maximum”). In
the event the annual premiums for the D&O Coverage required above in this
Section 6(a) exceed the Premium Maximum for any year, the Company shall be
required to obtain for such year the maximum amount of D&O coverage obtainable
by payment of annual premiums equal to the Premium Maximum.
(b) In all policies of director and officer liability insurance, Indemnitee will
be named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
directors, if Indemnitee is a director, or the

 



--------------------------------------------------------------------------------



 



[See Attached Schedule]
August 19, 2008
Page 2
Company’s officers, if Indemnitee is not a director of the Company but is an
officer.
Except as amended hereby, all of the terms and provisions of the Indemnification
Agreement shall remain in full force and effect.
Please indicate your agreement with the above Amendment by signing where
indicated below and returning one copy of this letter amendment to MedQuist
Inc., 1000 Bishops Gate Blvd., Suite 300, Mt. Laurel, New Jersey 08054, USA,
Attention: General Counsel.

            Sincerely,

MedQuist Inc.
      By:           Name:           Title:        

Agreed by:
[                                        ]
                                        

 



--------------------------------------------------------------------------------



 



Schedule of Differences
Other than the identification of the Indemnitee, each Amendment executed with
the executive officers listed below is substantially the same as this form and
as each other.

                                        Officer   Title    
Mark Ivie
  Interim Chief Executive Officer, Interim President and Chief Technology
Officer    
Kataleen E. Donovan
  Senior Vice President and Chief Financial Officer    
Mark R. Sullivan
  General Counsel, Chief Compliance Officer & Secretary    
Michael Clark
  Senior Vice President of Operations    
R. Scott Bennett
  Senior Vice President of Sales & Marketing    
James Brennan
  Vice President and Controller    

